Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 2/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10307249 and 9585752 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Guy Cumberbatch (applicant’s representative) on 2/16/2022.
*Note – unlisted claims remain unchanged from the filing of 6/3/2019.

The application has been amended as follows: 
In claim 1, line 5: “with structure” has been replaced with - - with a structure - -.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Pinter et al (US 2010/00331972) discloses a system and method (Figs. 14-19) for delivering a prosthetic heart valve to a native valve annulus (AA), comprising providing a prosthetic heart valve ([0141]) having a prosthetic valve (208) with valve leaflets (210) and an anchoring stent (202), a valve holder (206) ([0142]) having a central hub (227) with a structure ([0159]) adapted to mate with a delivery handle (Fig. 21) and three connecting sutures attaching the valve holder to the prosthetic heart valve at multiple locations along the three commissure posts (214).  Each suture is routed over a cutting well (238) in a cutting guide (236) on each of the three anchoring fingers (229) of the valve holder.  Severing all three sutures releases the prosthetic valve (208) from the valve holder (206) ([0144]).   The stent is desirably balloon expandable, but alternatively may be a self-expandable stent ([0154]). The prior art of record does not disclose or fairly suggest either singly or combination the claimed system and method comprising, inter alia, single cutting well for the connecting suture, wherein the suture extends around the anchoring stent in tension to constrict the stent and severing the suture releases the tension to expand the stent.   Applicant’s invention focuses on the single cutting well for the suture to provide a single-cut release point ([0013], [0073], [0074]).  Therefore, in view of the prior art and its deficiencies, Applicant’s invention is rendered novel and non-obvious, and thus, is allowable as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KATHERINE M SHI/Primary Examiner, Art Unit 3771